Citation Nr: 1327297	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-36 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability incurred as a result of a colonoscopy performed at the Spokane VA Medical Center (VAMC) on October 15, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to July 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

When the case was last before the Board in August 2012 it was remanded for additional development.  In the August 2012 remand the Board noted that in a December 2011 statement, the Veteran alleged several due process deficiencies in the handling of his claim.  Specifically, the statement reflects his contention that he received notice in August 2011 that he was on the waiting list for a hearing before the Board at the Seattle RO, but his case was sent to the Board without the hearing.  In addition, the letter indicates that he never received a letter from VA notifying him that he had 90 days to submit additional evidence following the certification of his appeal to the Board.  The Veteran resubmitted this December 2011 statement to the Board in June 2013.

As previously noted by the Board, review of the claims file does not indicate that the Veteran was ever scheduled for a hearing at the RO and the Veteran noted on his November 2008 substantive appeal that a hearing was not requested.  In any event, the Veteran withdrew any pending hearing request in the December 2011 letter.  Additionally, the claims file contains a copy of a November 2011 letter mailed to the Veteran's current address of record informing him that his appeal had been certified to the Board and he had 90 days to send the Board additional evidence concerning his appeal.  The Veteran was also mailed a second letter in December 2011 notifying him that his case had been received by the Board.  The Board finds that the Veteran received proper notification that he could submit additional evidence in support of his claim and his December 2011 statement indicates that both he and his representative were aware that evidence could be submitted directly to the Board.  There is also no indication in the record that, thereafter, the Veteran ever requested or was scheduled for a hearing.  The Board therefore finds that there is no due process impediment to proceeding with the appeal.

As noted above, the case was last before the Board in August 2012 when it was remanded for additional development.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The Board finds, as explained below, that there has been substantial compliance with the August 2012 Board remand.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a July 2013 statement, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDING OF FACT

The most probative competent evidence fails to demonstrate that the Veteran has additional disability as a result of a VA colonoscopy on October 15, 2004. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as a result of a VA colonoscopy on October 15, 2004 have not been met. 38 U.S.C.A. § 1151 (West 2002 Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice by letter dated in November 2005.  The Veteran was notified of the evidence needed to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA.  Although the Veteran was not apprised of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought, the Board finds that the Veteran is not prejudiced in this regard.  As the appeal is denied herein, the benefit sought is not granted, and there is no disability rating or effective date for assignment. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining all identified and available evidence needed to substantiate the claim.  All identified VA medical records, private medical records, and lay statements have been associated with the claims folder.  Further, a VA opinion was obtained in March 2013, which addresses whether the Veteran has an additional disability caused by the VA colonoscopy in October 2004, and is based on a fully adequate rationale.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

Legal Criteria

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Analysis

The Board has an obligation to provide adequate reasons and bases supporting its decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In statements and testimony, the Veteran stated that he has additional disability, to include hepatitis, and infection resulting in appendicitis, due to a colonoscopy that he underwent at the Spokane VAMC in October 2004.  

A physician's note dated October 15, 2004 indicated that the Veteran was given information regarding the endoscopic procedure, including it indications, benefits and risks.  It was noted that the Veteran was also informed about the potential use of fentanyl and/or midazolam for conscious sedation.  The physician stated that the potential complications of the procedure included, but were not limited to: bleeding, infection, perforation, and complications of conscious sedation (respiratory depression, hypotension, and bradycardia, among others).  It was stated that all of the patient's questions were answered to his satisfaction, and he agreed with the procedure.  The physician stated that a consent form was signed.

VA clinical records establish that the Veteran underwent a colonoscopy at the Spokane VAMC on October 15, 2004 due to identification of a colonic polyp on flexible sigmoid examination.  A preoperative rectal and prostate examination had been unremarkable.  During the colonoscopy procedure, a polyp was found, ensnared, cauterized and removed.  A minute raised area was biopsied at 40 cm.  After the procedure, the Veteran's vital signs were noted to be stable, and it was noted that there was no evidence of immediate complications.  It was recommended that if a 25 cm polyp is an adenoma, follow-up in 5 years would be appropriate, unless there were advance histologic features.  

Four days following the colonoscopy, the Veteran was seen at the Spokane VAMC with a complaint of "abdominal area having severe pain."  He wanted to know if his colon was infected.  He denied diarrhea, but complained of cramping, irregular bowel movements for the last couple of days.  He reported he had had discomfort since the colonoscopy, and the pain gradually increased.  Following physical examination, the assessment was right lower quadrant pain, acute, with recent history of colonoscopy.  It was opined that the Veteran may have a small perforation or unrelated problem such as appendicitis.  He was admitted for a CT scan and observation.  A CT scan the same day showed thickening of the bowel wall in the cecum, and no abscess.  The interpreting radiologist stated that, given the Veteran's symptoms, he could not exclude early appendicitis or focal colitis.  Gastrointestinal examination was within normal limits.  The abdomen was soft, bowel sounds were hyperactive in all four quadrants, there was no nausea or vomiting, diarrhea or constipation, and he was continent of stool.  He was treated with antibiotics and pain medication.  The Veteran was discharged three days later still with some mild right lower quadrant pain, without nausea or vomiting.

Thereafter, the Veteran was seen in May 2005 with a complaint of abdominal pain beginning 3 days earlier.  He described the pain as sharp.  He was diagnosed with acute appendicitis, and underwent an appendectomy.

In a statements notarized in November 2009, acquaintances of the Veteran indicated that he had donated blood in 2003.  The Veteran submitted internet articles and published literature on bacterial infections.

As noted above, the threshold question in this case is whether there is an additional disability that resulted from the VA colonoscopy in October 2004.

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including the symptoms he has experienced and the medications he has used.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here the etiology of any additional disability due to the VA colonoscopy in October 2004 is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  It requires specialized training for a determination as to nexus, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  The Veteran has not been shown to have had medical training.

The August 2012 Board remand directed that the Veteran undergo VA examination to determine whether the Veteran had additional disability attributable to the October 2004 VA colonoscopy.  Pursuant to the August 2012 Board remand, the Veteran underwent a VA examination in March 2013.  A report of a March 3, 2005 VA blood test of the Veteran had noted that it was reactive for Hepatitis A.  The August 2012 Board remand instructed the examiner to state whether the Veteran had ever had any form of hepatitis, to include hepatitis A, and if so, whether it is more likely than not, at least as likely as not, or less likely than not that hepatitis was incurred as a result of the October 2004 colonoscopy.  The March 2013 VA examiner did not provide an opinion as to the likelihood that the Veteran's hepatitis A was incurred as a result of the October 2004 colonoscopy.  Rather, the March 2013 VA examiner stated, that "[p]ositive HAV antibody indicates he has had hepatitis A in the past."  Further, the report of that examination noted that VA treatment records do not show that the Veteran was tested for hepatitis prior to his October 15, 1004 colonoscopy, and that the available documentation does not show when he had hepatitis A.  The examiner further stated that hepatitis A does not cause long term residuals, and the Veteran had no current hepatitis disability.  

Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  In Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) reissued as Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Here, however, in addition to the Veteran having no current hepatitis A disability on VA examination in March 2013, the examiner also could not ascertain from the record whether the Veteran initially had hepatitis subsequent to the October 15, 2004 VA colonoscopy.  As such, the examiner provided a sound basis for not being able to provide an opinion as to whether current hepatitis A disability, or history of hepatitis A, is at least as likely as not attributable to the October 2004 VA colonoscopy.  Hence, the Board finds that the March 2013 VA examination complied with the Board's August 2012 remand, in this regard, to the extent possible.

Further, the March 2013 VA examination report reflects one diagnosis only, that of appendicitis, operated on in May 2005, with residual scar.  The examiner noted that the Veteran complained about his stool coming out in sections and that bowel movements take a long time.  The examiner also noted that the Veteran experiences vomiting and has regurgitation after meals.  The examiner opined that the Veteran does not have any additional disability as a result of the October 2004 colonoscopy.  The examiner specifically noted that although the Veteran probably had a bowel perforation at the time of the October 2004 colonoscopy, as suggested by positive blood cultures, it was promptly treated and the illness completely resolved, as indicated by the medical records.  According to the examiner, the acute appendicitis with residual scar occurred seven months later in May 2005 and is less likely than not a residual of the colonoscopy because it is very unlikely that the October 2004 infection would remain inactive for six or more months and then recur.  

Nevertheless, in a July 2013 statement the Veteran alleges that the VA examination was inadequate for several reasons.  Initially, the Veteran complained that although he told the examiner that he experiences a left lower quadrant hernia, his left lower quadrant was not examined.  The Veteran also indicated that he has daily episodes of bowel disturbance with abdominal distress, to include vomiting, cramps, gas, and nausea; however, the examination report specifically indicates that the Veteran does not have episodes of bowel disturbance with abdominal distress, and it does not reflect these other complaints.  The Board finds that the Veteran's allegations are not substantiated as the examination report reflects the examiner noted the Veteran's complaints, but found that there was no additional disability attributable to the October 2004 colonoscopy.  The Veteran has not established a sufficient basis to find that the report of the March 2013 VA examination should not be deemed to be competent evidence.

The record reflects that the Veteran receives treatment through VA.  In a July 2013 statement, the Veteran indicated that two months earlier he experienced a deep, sharp pain in his right lower quadrant.  He also indicated that his VA physician told him that he might have an intestinal blockage.  However, the record contains no clinical evidence, nor has the Veteran identified the existence of an available clinical evidence, of an additional intestinal disability that has been attributed to the October 2004 colonoscopy.

The March 2013 VA examiner ultimately opined that VA treatment did not cause any additional disability attributable to the October 2004 VA colonoscopy.  The Board finds the examiner's opinion to be significantly probative as the examiner in proffering the opinion considered the Veteran's lay statements and the relevant clinical findings.  The VA examiner's opinion was based on medical principles and applied the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008). The Veteran has not submitted objective competent evidence to the contrary.  The Board finds that the March 2013 VA opinion, rendered by a medical doctor, to be more probative than the Veteran's lay opinion.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for additional disability due to an October 2004 VA colonoscopy.  There is no doubt to resolve.  Accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of a colonoscopy performed at the Spokane VAMC on October 15, 2004 is denied.



___________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


